                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

SHUNTUS W.,                                *
                                           *
           Plaintiff,                      *
                                           *                  Civil No. TMD 18-420
           v.                              *
                                           *
                                           *
NANCY A. BERRYHILL,                        *
Acting Commissioner of Social Security,    *
                                           *
           Defendant.  1                   *
                                     ************

                  MEMORANDUM OPINION GRANTING PLAINTIFF’S
                     ALTERNATIVE MOTION FOR REMAND

       Plaintiff Shuntus W. seeks judicial review under 42 U.S.C. §§ 405(g) and 1383(c)(3) of a

final decision of the Commissioner of Social Security (“Defendant” or the “Commissioner”)

denying her applications for disability insurance benefits and Supplemental Security Income

under Titles II and XVI of the Social Security Act. Before the Court are Plaintiff’s Motion for

Summary Judgment and alternative motion for remand (ECF No. 16) and Defendant’s Motion

for Summary Judgment (ECF No. 17).2 Plaintiff contends that the administrative record does not

contain substantial evidence to support the Commissioner’s decision that she is not disabled. No




1 On April 17, 2018, Nancy A. Berryhill became the Acting Commissioner of Social Security.
See 5 U.S.C. § 3346(a)(2); Patterson v. Berryhill, No. 2:18-cv-00193-DWA, slip op. at 2 (W.D.
Pa. June 14, 2018).

2 The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
hearing is necessary. L.R. 105.6.     For the reasons that follow, Plaintiff’s alternative motion for

remand (ECF No. 16) is GRANTED.

                                                 I

                                           Background

       On September 1, 2016, Administrative Law Judge (“ALJ”) Michael Krasnow held a

hearing in Washington, D.C., where Plaintiff and a vocational expert (“VE”) testified. R. at 54-

88. The ALJ thereafter found on May 11, 2017, that Plaintiff was not disabled from her alleged

onset date of disability of May 1, 2012, through the date of the ALJ’s decision. R. at 20-41. In

so finding, the ALJ found that Plaintiff had the residual functional capacity (“RFC”)

       to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
       [she] must never climb ladders, ropes, or scaffolds, but can occasionally climb
       ramps and stairs, occasionally balance, stoop, kneel, crouch, and crawl, and
       frequently reach overhead with the right upper extremity. [Plaintiff] must avoid
       moderate exposure to hazards, such as moving machinery and unprotected
       heights. [Plaintiff] is limited to jobs involving simple, routine, repetitive tasks
       with no production rate for pace of work, and occasional interaction with
       coworkers and the general public.

R. at 28.    In light of this RFC and the VE’s testimony, the ALJ found that, although Plaintiff

could not perform her past relevant work as a physical education teacher, she was capable of

performing other work, such as a router, office helper, or non-postal mail clerk. R at 33-35. The

ALJ thus found that Plaintiff was not disabled from May 1, 2012, through May 11, 2017. R. at

35.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on

February 10, 2018, a complaint in this Court seeking review of the Commissioner’s decision.

Upon the parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                 2
                                                  II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.           42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity.         If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).




                                                  3
        Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1521(a), 416.920(c), 416.921(a).3

        Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment.     If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.              20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

        Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.          20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4).     RFC is a measurement of the most a claimant can do despite

his or her limitations.   Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).        The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a


3  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1521(b), 416.921(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1521(b)(1)-(6), 416.921(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                  4
consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3).      The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations.    See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.           Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

        Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.        See Walls,     296   F.3d    at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled.   If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).




                                                  5
                                                 III

                                  Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence.           See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id.    The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.”        42

U.S.C. § 405(g).     Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).




                                                  6
                                                IV

                                            Discussion

        Plaintiff contends that the ALJ erroneously assessed her RFC contrary to Social Security

Ruling4 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 5-9,

ECF No. 16-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of her ability to perform the physical and mental demands of work.        Id. at 7. In

particular, she contends that the ALJ failed to address adequately the opinions of Ajit Kurup,

M.D., the consultative examiner. Id. at 8-9. She also argues that the ALJ erroneously evaluated

her subjective complaints. Id. at 3-5. For the reasons discussed below, the Court remands this

case for further proceedings.

        SSR 96-8p, 1996 WL 374184 (July 2, 1996), explains how adjudicators should assess

RFC and instructs that the RFC

        “assessment must first identify the individual’s functional limitations or
        restrictions and assess his or her work-related abilities on a function-by-function
        basis, including the functions” listed in the regulations. “Only after that may
        [residual functional capacity] be expressed in terms of the exertional levels of
        work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
        explains that the residual functional capacity “assessment must include a narrative
        discussion describing how the evidence supports each conclusion, citing specific
        medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
        activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted).   The Fourth Circuit has held, however, that a per se rule requiring remand



4   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                7
when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)).   Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.”     Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

        Plaintiff argues that the ALJ did not explain his failure to address Dr. Kurup’s opinions

regarding her limitations.   Pl.’s Mem. Supp. Mot. Summ. J. 8-9, ECF No. 16-1.         Dr. Kurup

opined in December 2013 that Plaintiff “is able to sit for prolonged periods of time with need to

change positions. She needs help changing positions from sitting to standing.” R. at 432. “She

can walk at a slow pace with a cane and assistance for about 15-20 minutes.” R. at 432-33. The

VE testified that a hypothetical person of Plaintiff’s age, education, and work experience with

the RFC assessment above could work as a router, office helper, or non-postal mail clerk. R. at

63-64. These jobs would remain available to an individual requiring a sit-stand option or the use

of a cane. R. at 64. The VE testified, however, that, depending “on how the person needs to use



                                                8
the sit/stand option,” an individual requiring a sit-stand option and a cane might not be able to

perform these jobs. R. at 65-66.       Plaintiff testified that she was able to walk without a cane,

although she used the cane four days a week, depending on how she woke up in the morning (R.

at 76).      Substantial evidence thus supports the ALJ’s exclusion from the RFC assessment the

need for a cane to ambulate.      See Craig, 76 F.3d at 590 (determining that treating physician’s

medical notes and claimant’s reported daily living activities were persuasive evidence that

contradicted physician’s conclusory opinion based on claimant’s subjective reports of pain);

Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600-02 (9th Cir. 1999) (considering

inconsistency between treating physician’s opinion and claimant’s daily activities to be specific

and legitimate reason to discount treating physician’s opinion); Chavis v. Apfel, No. 98-1145,

1998 WL 827322, at *3 (4th Cir. Dec. 1, 1998) (per curiam) (unpublished table decision) (“Here,

the ALJ properly discounted the opinions of several of [the claimant’s] treating physicians that

she was disabled because the opinions were conclusory and inconsistent with various activities

that [the claimant] has engaged in over the years.”).

          Dr. Kurup opined, however, that Plaintiff was “able to sit for prolonged periods of time

with need to change positions.” R. at 432. The VE testified that an individual requiring such

assistance would not be able to perform the router, office helper, and non-postal mail clerk

positions.    R. at 66-67.   Although Dr. Kurup’s opinions were “partially credited” by the ALJ

because of “essentially normal objective clinical testing” and “examinations from treating

sources” (R. at 32), the ALJ “must both identify evidence that supports his conclusion and ‘build

an accurate and logical bridge from [that] evidence to his conclusion.’” Woods v. Berryhill, 888

F.3d 686, 694 (4th Cir. 2018) (alteration in original) (quoting Monroe, 826 F.3d at 189). An

ALJ’s failure to do so constitutes reversible error. Lewis v. Berryhill, 858 F.3d 858, 868 (4th Cir.



                                                  9
2017). Remand is warranted in this case for the ALJ to include a narrative discussion describing

how the evidence supports the ALJ’s conclusion in this regard. See Monroe, 826 F.3d at 191;

Estes v. Berryhill, No. CV 1:16-3343-JMC-SVH, 2017 WL 2484925, at *13 (D.S.C. May 23,

2017) (“[T]he ALJ’s decision is not sufficiently specific to make clear to the court how she

credited the ‘partial weight’ she accorded to Plaintiff’s physicians’ opinions.   Although the ALJ

did not err in according partial weight to multiple medical opinions, her decision is not supported

by substantial evidence in the absence of an explanation as to how the partial weight she

purported to give to the opinions was reflected in her assessment of Plaintiff’s RFC.” (citation

omitted)), report and recommendation adopted, No. 1:16-CV-03343-JMC, 2017 WL 2482588

(D.S.C. June 8, 2017).

       Plaintiff also maintains that the ALJ erroneously evaluated her subjective complaints.

Pl.’s Mem. Supp. Mot. Summ. J. 3-5, ECF No. 16-1. Although the Court remands this case on

other grounds, on remand the ALJ should explain how Plaintiff’s activities show that she can

persist through an eight-hour workday. See Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251,

263 (4th Cir. 2017). Finally, the ALJ found that Plaintiff was “limited to jobs involving simple,

routine, repetitive tasks with no production rate for pace of work, and occasional interaction with

coworkers and the general public.” R. at 28. On remand, the ALJ should establish for how long

and under what conditions Plaintiff is able to focus her attention on work activities and stay on

task at a sustained rate. See Thomas v. Berryhill, __ F.3d __, No. 17-2215, 2019 WL 193948, at

*4 n.5 (4th Cir. Jan. 15, 2019), as amended (Feb. 22, 2019).




                                                10
                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 17)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 16) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 16) is GRANTED.                Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: March 7, 2019                                                /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                11
